Citation Nr: 0216650	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  00-22 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).

Procedural history

The veteran's claim of entitlement to service connection for 
bilateral hearing loss was originally denied in August 2000.  
The veteran duly perfected his appeal by the submission of a 
VA Form 9 in November 2000.  In April 2002, the veteran 
testified at a personal hearing which was chaired by the 
undersigned Board member.  During the course of that hearing, 
the veteran was provided with a period of 90 days to submit 
additional medical evidence pertaining to his claim.  Having 
received no evidence during the prescribed 90-day period, the 
Board issued a decision on the merits on July 18, 2002.  

Prior to the Board's decision, the veteran, through his 
representative, submitted evidence in the form of an 
audiological examination report and accompanying opinion.  
This evidence was received at the RO in June 2002.  In July 
2002, the veteran's accredited representative submitted a 
motion to vacate on the basis that the recently submitted 
evidence had not been considered by the Board prior to the 
July 18, 2002 decision, but had been submitted within the 90-
day period.  In essence, the motion contended that the 
failure of the Board to consider this evidence in making 
their decision constituted a basis for the Board to vacate 
its July 18, 2002 decision.  See 38 C.F.R. § 20.904 (2002).  

The Board's July 18, 2002 decision is being vacated and this 
decision issued in its place. 


FINDING OF FACT

Bilateral hearing loss is not shown to be causally or 
etiologically related to the veteran's active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 C.F.R. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  He contends that his hearing loss 
was due to noise exposure during active service.  In the 
interest of clarity, after reviewing generally applicable law 
and regulations and describing the factual background of this 
case, the Board will discuss the issue on appeal. 

Relevant Law and Regulations

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's service connection claim for filed in 
April 2000 and remains pending.  The provisions of the VCAA 
and the implementing regulations are accordingly applicable.  
See Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

As set forth below, the RO's actions throughout the course of 
this appeal satisfied the requirements under the VCAA.  

(i.) Notice

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. § 5103; 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA]. 

The veteran was informed in August 2000 and September 2000 
letters and rating decisions of the evidence needed to 
substantiate his claim, and was provided an opportunity to 
submit such evidence.  Moreover, in an October 2000 statement 
of the case and a supplemental statement of the case issued 
in November 2001, the RO notified the veteran of regulations 
pertinent to service connection claims, informed him of the 
reasons why his claim had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  

In a January 2002 letter and the November 2001 supplemental 
statement of the case, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  Copies of the specific 
sections of law which had been amended or added by the VCAA 
were provided in the November 2001 supplemental statement of 
the case.  The veteran was notified that VA would obtain all 
relevant service medical records, VA medical records, and 
reports of examination or treatment at non-VA facilities 
authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  
In turn, the veteran was informed of his duty to provide VA 
with enough information to identify and locate other existing 
records, i.e. names of persons, agencies, or companies that 
hold relevant medical records, addresses of these 
individuals, and the dates that such treatment was received.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim of 
entitlement to service connection.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

(ii.) Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The veteran's service medical records have been received, as 
have VA outpatient treatment records and private audiological 
reports.  In addition, the veteran was provided with a VA 
audiological examination May 2001, which will be discussed 
below.  All known and available service, private and VA 
medical records have been obtained and are associated with 
the veteran's claims file.  The veteran does not appear to 
contend that additional evidence which is pertinent to this 
claim exists.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  As noted in the Introduction, the veteran 
testified at a personal hearing which was chaired by the 
undersigned at the RO in April 2002.  Through his 
representative, the veteran recently submitted additional 
evidence, which will be discussed below.

In summary, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  The Board will accordingly proceed to a review of 
the merits of the issue on appeal.  

Service connection - in general

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001).  

Service connection may also be granted on a presumptive basis 
for certain chronic diseases, including sensorineural hearing 
loss, when such is manifested to a compensable degree within 
one year from the date of separation from service.  38 C.F.R. 
§§  1101, 1131, 1112, 1113 (West Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309 (2001).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d) (2001).  

Presumption of soundness/aggravation

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
See 38 U.S.C.A. § 1111 (West Supp. 2002); 38 C.F.R. § 3.304 
(2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (2002).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. §  1153 (West 1991); 
38 C.F.R. § 3.306(b) (2002); Falzone v. Brown, 
8 Vet. App. 398, 402 (1995).

Hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  See 
38 C.F.R. § 3.385 (2002).


Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  See 
38 U.S.C.A. § 7104 (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

Factual Background

At the veteran's service enlistment examination, in April 
1967, he reported "inner ear trouble."  It was noted that 
he may have had tinnitus or vertigo.  A hearing examination 
revealed: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
5
5
0
30
35

During service, in January 1970, the veteran reported 
bilateral hearing loss and tinnitus that had developed over 
the past several months.  An audiogram was found to be within 
normal limits.  At his separation examination in January 
1970, the veteran reported having occasional hearing loss.  A 
audiological examination revealed: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
5
5
It was noted that the veteran had mild sensorineural hearing 
loss in his left ear.  

Prior to his discharge in March 1970, the veteran underwent a 
physical examination for an episodic history of tinnitus, 
loss of balance, hearing loss, and vomiting.  It was noted 
that he may have had Meniere's Disease.  The examiner 
indicated that the veteran's episodes were infrequent and of 
short duration, beginning several years before service and 
occurring while in service.  The veteran was cited as having 
mild sensorineural hearing loss involving high frequencies in 
the left ear.  Two audiological examinations revealed: 




HERTZ



500
1000
2000
4000
Average
RIGHT
0
5
5
10
-
LEFT
0
5
5
35
-




HERTZ



500
1000
2000
4000
Average
RIGHT
5
5
5
10
-
LEFT
5
0
5
30
-

There are no pertinent medical records for approximately 15 
years after the veteran left military service.

An October 1985 audiology examination in October 1985, in 
which the veteran was tested at frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz revealed that right ear auditory 
thresholds were under 20 decibels for 500, 1000, and 2000 
Hertz and above 40 decibels for frequencies of 3000 and 4000 
Hertz.  In addition, left ear auditory thresholds for 
frequencies of 500, 1000, and 2000 Hertz were under 20 
decibels, 3000 Hertz showed a threshold between 20 and 30 
decibels, and 4000 Hertz reflected a threshold between 40 and 
60 decibels.  

A March 2000 VA examination report reflected that the 
veteran's left ear had severe high frequency sensorineural 
hearing loss and his right ear had profound sensorineural 
hearing loss.  The audiology examination results were: 




HERTZ



500
1000
2000
4000
Average
RIGHT
30
25
35
85
-
LEFT
15
10
20
65
-

The veteran submitted his employment history in April 2001.  
Following active service, he was employed in such industries 
as steel production, sales and aerospace assembly.

A May 2001 VA audiological examination noted that the veteran 
complained that his hearing loss began during active service 
and remained stable until the last few years.  He reported 
noise exposure in the artillery while wearing hearing 
protective devices.  He also reported some occupational noise 
exposure, with hearing protective devices worn.  The 
veteran's hearing was tested and showed: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
60
85
LEFT
15
15
25
65
70

The veteran was diagnosed with bilateral, but significantly 
asymmetrical, sensorineural hearing loss, worse in the right 
ear.  The examiner concluded that it would not be 
particularly likely that the veteran's current hearing loss 
represented a continuation of a hearing loss that was present 
while he was in service, as no hearing loss was present at 
his discharge.  The examiner did note that it was "remotely 
possible" that the veteran could have had a subclinical or 
very subtle problem occurring in his ears that had not yet 
manifested itself on a hearing examination.

In July 2001, the veteran's medical records were reviewed by 
a VA audiologist.  In her opinion, it was "less than 
likely" that the veteran's hearing loss occurred as a result 
of his active service, as his service medical records showed 
normal hearing at the time of his separation.  

The veteran testified at a personal hearing in April 2002.  
He reported that he worked in an artillery unit during 
service and had significant noise exposure.  He maintained 
that he complained of hearing loss to physicians in the 
1970s, but wasn't alerted to the severity of the problem 
until 1985, when his hearing was tested in conjunction with 
an application for employment.  

A June 2002 audiological report from the Vanderbilt 
University Medical Center reflected that the veteran had 
moderately severe, high frequency, sensorineural hearing loss 
in the left ear, and a normal sloping to severe sensorineural 
hearing loss in the right ear.  In an accompanying letter, 
the examining audiologist, D.G., Ph.D.,  asserted that it was 
not possible, based upon his single evaluation, to determine 
the source of the veteran's hearing loss.  Dr. D.G. did state 
that, in his opinion, the veteran's hearing loss "could be 
due" "at least in part" to active service.  
Dr. D.G. maintained that the intensity of repeated exposure 
to artillery blasts was sufficient to cause permanent hearing 
loss, and that while other causes for high-frequency hearing 
loss exist, it was quite possible that the veteran sustained 
damage to his hearing while serving in the military.  
Finally, Dr. D.G. asserted that he could not provide 
conclusive data to support that the entire cause of the 
veteran's hearing loss was attributable to military noise 
exposure.  


Analysis

The veteran is seeking service connection for bilateral 
hearing loss.  For reasons and bases to be explained below, 
the Board concludes that the evidence does not support the 
proposition that his hearing loss is related to his military 
service.  

The veteran claims that exposure to artillery during his 
active service caused his current bilateral hearing loss.  
The Board initially observes that the record does not 
demonstrate, nor does the veteran contend, that he served in 
combat.  Thus the presumptions pertaining to combat veterans 
are not for application in this case.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Board's initial inquiry centers on whether the veteran 
had hearing loss which preexisted service.  As noted above, a 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  

While the veteran's induction audiology examination showed no 
hearing loss, as that term is defined for VA compensation 
purposes, and although it is obvious that the veteran was 
accepted for military service, the entrance examination 
indicates that the veteran had left ear auditory thresholds 
of 30 and 35 decibels for frequencies of 3000 and 4000 Hertz 
respectively.  This evidence reflects that the veteran 
already had some high frequency hearing loss prior to his 
induction into service.  The results of the veteran's 
induction examination constitute clear and unmistakable 
evidence which serves to rebut the presumption that the 
veteran was in sound condition as to hearing loss upon his 
entering service.

The Board must next determine whether the veteran's pre-
existing hearing disability underwent an increase in severity 
during his active military service, thereby triggering the 
presumption of aggravation.  See Maxson v. West, 12 Vet. App. 
453 (1999) [the presumption of aggravation is generally 
triggered by evidence that a pre-existing disability has 
undergone an increase in severity in service]; see also 
Sondel v. West, 13 Vet. App. 213 (1999).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease. Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The evidence of record speaks against any aggravation of 
hearing loss during the veteran's military service.  In this 
regard, a January 1970 treatment report indicates that the 
veteran complained of bilateral hearing loss, but an 
audiogram was noted to be within normal limits.  In addition, 
in connection with his separation examination in January 
1970, an audiology examination reflected that the veteran's 
hearing had actually improved, though mild sensorineural 
hearing loss in the veteran's left ear was noted.  A March 
1970 examination stated that the veteran had mild high 
frequency sensorineural hearing loss in the left ear, but an 
audiology examination showed no increase in severity from the 
induction audiology examination in April 1967.  This evidence 
was relied upon by the VA examiners in 2001 to conclude that 
it was highly unlikely that the veteran's pre-existing 
hearing loss worsened in or due to his military service. 

Moreover, in May 2001, the VA examiner specifically addressed 
the etiology of the veteran's hearing loss and stated that it 
was "not particularly likely" that it was related to active 
service.  In addition, the August 2001 VA audiologist 
asserted that it was "less than likely" that the veteran's 
hearing loss occurred as a result of his active service. 

The only evidence linking the veteran's bilateral hearing 
loss to his active service was the June 2002 opinion of Dr. 
D.G. stating that the veteran's hearing loss "could be due" 
to active service and that it was "quite possible" for the 
veteran to have sustained damage to his hearing while in 
service.  Dr. D.G. did not address the matter of aggravation 
of pre-existing hearing loss.    

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52, 58 (1996).  The Court has held that 
medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, that "the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
adjudicators . . .."  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  The Board may appropriately favor the opinion 
of one competent medical authority over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).

The Board observes that Dr. D.G., in his June 2002 letter, 
did not discuss the veteran's pre-service hearing disability.  
In addition, Dr. D.G. offered no explanation as to why 
bilateral hearing loss was not manifested at separation or 
for 15 years thereafter.  Instead, Dr. D.G. merely opined 
that the veteran's hearing loss could have been related to 
active service.  Such general, inconclusive statements are to 
be accorded little weight of probative value.  See Tirpak, 2 
Vet. App. at 611.

The Board accords more probative value to the two opinions 
given by VA examiners of record which discussed the veteran's 
separation examination.  The May 2001 VA examiner 
specifically stated that it would be particularly unlikely 
that the veteran's current bilateral hearing loss had its 
onset during active service as there was no hearing loss upon 
physical examination at separation.  In addition, a July 2001 
review of the veteran's medical history, a VA examiner opined 
that it was "less than likely" that the veteran's bilateral 
hearing loss had its onset during active service because it 
was not manifested at separation.  The opinions are 
consistent with the medical evidence of record, reported 
above, which in fact appears to indicate that the veteran's 
hearing was normal upon separation from service. 

In short, the evidence of record compels the Board to 
conclude that the veteran's period of active service did not 
aggravate his preexisting high frequency hearing loss.  There 
is, in fact no evidence of aggravation and the presumption of 
aggravation explained by the Board above is not triggered.  
For there reasons, the veteran cannot obtain service 
connection on the basis of aggravation.

With respect to direct incurrence of hearing loss, as 
explained above the Board finds that there was a pre-existing 
hearing loss disability.  Although the Board has considered 
the opinion of Dr. D.G. to the effect that the veteran's 
current hearing loss may have been due to acoustic trauma 
during service, this opinion is outweighed by other evidence 
of record, including the VA medical opinions and the fact 
that the veteran's separation examination did not show 
hearing loss. 

The veteran himself has attributed his current hearing loss 
to noise exposure during service.  The Board does not doubt 
the veteran's sincere belief in his service connection claim, 
but he is not a medical professional competent to render an 
opinion on matters of medical etiology or aggravation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Additional comments

As noted above, the entrance physical examination identified 
hearing loss, although not hearing loss of sufficient 
severity to qualify for VA compensation under 38 C.F.R. 
§ 3.385.  The Board believes that 38 C.F.R. § 3.385 has no 
impact on the matter of whether or not a hearing disability 
actually existed before service, and the Board is not aware 
of any Court decision which holds to the contrary.  However, 
for the sake of completeness, the Board specifically finds 
that, even if its conceded for the sake of argument that 
there was no hearing loss going into service because the 
criteria of 38 C.F.R. § 3.385 were not met, service 
connection cannot be established on the basis of incurrence 
as opposed to aggravation because the veteran's in-service 
audiology examinations similarly do not reflect a level of 
hearing loss sufficient for VA compensation purposes.  As 
stated previously, VA requires puretone decibel loss to be 40 
decibels or greater at any one frequency, or 26 decibels or 
greater for three frequencies.  None of the veteran's in-
service hearing examinations reflect such findings.  

Since hearing loss was identified before service, presumptive 
service connection based on initial identification of hearing 
loss within one year after service is not applicable.  The 
Board observes in passing that following service, the next 
medical evidence reporting hearing loss was the veteran's 
October 1985 audiology examination, nearly 15 years after 
active service.  

Conclusion

In summary, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hearing loss.  Although the Board does not doubt that the 
veteran was exposed to noise during service, as discussed in 
detail above, the evidence of record indicates that there was 
pre-existing hearing loss which was not aggravated by the 
veteran's active service.  For the reasons and bases 
expressed above, therefore, service connection for bilateral 
hearing loss is denied.





CONTINUED ON NEXT PAGE


ORDER

Service connection for bilateral hearing loss is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

